


Exhibit 10.45

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made January 22, 2015, by and
between Global GP LLC, a Delaware limited liability company (the “Company”), and
Andrew P. Slifka (the “Executive”).

 

WHEREAS, the Company employs the Executive as an Executive Vice President of the
Company and the President of the Gasoline Distribution and Station Operations
(“GDSO”) Division of Global Partners LP, a Delaware limited partnership (the
“Partnership”) of which the Company is the general partner; and

 

WHEREAS, the Company and the Executive mutually desire to (i) agree upon the
terms of the Executive’s continued employment by the Company, (ii) move the
Executive’s employment agreement to a calendar year, and (iii) agree as to
certain benefits of such employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
each intending to be legally bound, hereby agree as follows:

 

1.                                      Employment and Term of Employment. 
(a) Subject to the terms of this Agreement, the employment term hereunder will
commence as of January 1, 2015 (the “Effective Date”) and continue for
thirty-six (36) months; provided that, commencing on the third anniversary of
this Agreement (the “Renewal Date”), the term of the Executive’s employment by
the Company shall be automatically renewed so as to terminate on the date that
is thirty-six (36) months from such Renewal Date, unless the Company or the
Executive provides the other with prior written notice of its or his desire not
to renew delivered in accordance with Section 20 (“Notice”) at least ninety (90)
days in advance of the Renewal Date.  The Company and the Executive agree to
begin discussions concerning the renewal of this Agreement promptly following
the second anniversary of this Agreement with the objective of reaching a final
agreement within six months. Notwithstanding the foregoing, either the Company
or the Executive may terminate the Executive’s employment with the Company at
any time, subject to the terms and conditions of Section 7 hereof.  The
employment period as described herein is referred to herein as the “Term.”

 

(b)                                 Simultaneously with the commencement of the
Term, the “Term” as defined in that certain Employment Agreement by and between
the Company and the Executive dated as of March 1, 2012 (the “2012 Employment
Agreement”) shall be amended to terminate as of December 31, 2014, and this
Agreement shall replace the 2012 Employment Agreement.  Executive hereby
acknowledges and agrees that the early termination of the “Term” under the 2012
Employment Agreement does not constitute a non-renewal under Section 7(e) of the
2012 Employment Agreement.

 

2.                                      Position and Duties.  During the Term,
the Company shall employ the Executive as an Executive Vice President of the
Company and the Executive shall serve as the President of the GDSO Division of
the Partnership, or in such other positions as the parties mutually agree.

 

--------------------------------------------------------------------------------


 

The Executive shall have such powers and duties and responsibilities as are
customary to such positions and as are assigned to the Executive by the
President and Chief Executive Officer of the Company in connection with the
Executive’s management and supervision of the GDSO Division and related
operations of the Company and of the Partnership.  The Executive’s employment
shall also be subject to the policies maintained and established by the Company
that are of general applicability to the Company’s employees as such policies
may be amended from time to time.

 

3.                                      Other Interests. During the Term, the
Executive shall devote his full time, attention, energies and business efforts
during normal business hours to his duties and responsibilities as an Executive
Vice President of the Company, including serving as the President of the GDSO
Division of the Partnership.   During the Term, except as otherwise restricted
by the non-competition covenants set forth in Annex I attached hereto and
incorporated herein by reference, the parties recognize and agree that the
Executive may engage in other business activities that do not conflict with the
business and affairs of the Company or of the Partnership or interfere with the
Executive’s performance of his duties and responsibilities hereunder. 
Additionally, the non-competition covenants set forth in Annex I shall apply to
the Executive upon separation of service from the Company pursuant to
Section 7(c) and Section 7(d) hereof, and in each case, said non-competition
covenants shall continue until the first anniversary of the Date of Termination
(as defined in Section 7(h) hereof).

 

4.                                      Duty of Loyalty.

 

(a) The Executive acknowledges and agrees that the Executive owes a fiduciary
duty of loyalty to act in the best interests of the Company and of the
Partnership. In keeping with such duty, the Executive shall, during the Term,
make full disclosure to the Company of all business opportunities pertaining to
the business of the Company or of the Partnership or any of its subsidiaries
and, during the Term, shall not appropriate for the Executive’s own benefit
business opportunities concerning the business of the Company, the Partnership
or any of its subsidiaries, except as otherwise permitted by the non-competition
covenants set forth in Annex I or as consented to in writing by the Board of
Directors of the Company.

 

(b) The Company shall indemnify the Executive to the extent permitted by the
Company’s limited liability company agreement, as amended from time to time, and
by applicable law, against all costs, charges and expenses, including without
limitation, attorney’s fees, incurred or sustained by the Executive in
connection with any claim against Executive and in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of being
an officer, director or employee of the Company or of the Partnership. In
connection with the foregoing, the Executive will be covered under any liability
insurance policy that protects the other officers and directors of the Company.

 

5.                                      Place of Performance.  Subject to such
business travel from time to time as may be reasonably required in the discharge
of his duties and responsibilities as an Executive Vice President of the Company
and in his role as President of the GDSO Division of the Partnership, the
Executive shall perform his obligations hereunder in, or within forty (40) miles
of, Waltham, Massachusetts.

 

2

--------------------------------------------------------------------------------


 

6.                                      Compensation.

 

(a)                                 Base Salary.  During the Term, the Executive
shall be entitled to an annual base salary of $425,000, subject to increase as
of each January 1 if so determined by the Compensation Committee.  The
Executive’s base salary, as from time to time increased in accordance with this
Section 6(a), is hereafter referred to as “Base Salary.” The Base Salary shall
be paid in equal installments pursuant to the Company’s customary payroll
policies and procedures in force at the time of payment, but in no event less
frequently than monthly.

 

(b)                                 Bonus.  From time to time during the Term,
the Executive may be eligible to receive a cash bonus (a “Bonus”) in an amount
to be determined at the discretion of the Compensation Committee.

 

(c)                                  Incentive Compensation.  The Executive
shall participate in the annual short-term incentive compensation plan set forth
in attached Exhibit A (the “Short-Term Incentive Plan”), and the long-term
incentive compensation plan set forth in attached Exhibit B (the “Long-Term
Equity-Based Incentive Plan”), and as determined by the Compensation Committee
may be eligible to participate in any other incentive plans in which management
employees may participate.

 

(d)                                 Reimbursements.  During the Term, the
Company shall pay or reimburse the Executive for all reasonable expenses
incurred by the Executive on business trips, and for all other business and
entertainment expenses reasonably incurred or paid by him during the Term in the
performance of his services under this Agreement, in accordance with past
practice and with the Company’s expense reimbursement policy as in effect from
time to time, upon presentation of expense statements or vouchers or such other
supporting documentation as the Company may reasonably require.

 

(e)                                  Fringe Benefits.  During the Term, the
Executive shall be entitled to participate in the Company’s health insurance,
401(k) and other benefit plans in accordance with Company policies and on the
same general basis as other executives of the Company.  Additionally, the
Company shall pay on behalf of the Executive certain membership dues and
professional fees for tax and estate planning services in an amount not to
exceed $30,000 and the Executive shall be eligible to receive such other
benefits as may be approved by the Compensation Committee.

 

(f)                                   Vacation.  During the Term, the Executive
shall be eligible for 25 days of paid vacation each calendar year with any
unused vacation days to be subject to the Company’s standard vacation policy
with respect to the carryover or payment for any such unused vacation days.

 

7.                                      Separation from Service.

 

(a)                                 In General.  If the Executive’s employment
is terminated for any reason, he (or his estate) shall be paid on the Date of
Termination (i) all amounts of Base Salary due and owing up through the Date of
Termination, (ii) any previously awarded but unpaid Bonus and

 

3

--------------------------------------------------------------------------------


 

short-term cash incentive plan amounts, (iii) all reimbursements of expenses
appropriately and timely submitted, and (iv) any and all other amounts that may
be due to him as of the Date of Termination (the “Accrued Obligations”).
Additionally, the Executive shall be entitled to retain the following items
currently supplied to him by the Company: personal computer, laptop computer,
smartphone and iPad. Promptly following the Date of Termination, the Executive
shall return to the Company all confidential and proprietary information of the
Company in his possession.

 

(b)                                 Termination Due to the Death or Disability
of Executive.  The Executive’s employment hereunder shall be terminated
automatically upon the death or Disability of the Executive.  The Company shall
pay to the Executive (or his estate) or on his (or its) behalf upon his
termination under this Section 7(b) on the Date of Termination or as soon as
reasonably practical (but no more than ten days) thereafter the Accrued
Obligations. Additionally, the Company shall continue to pay the Executive (or
his estate) the Base Salary then in effect as well as all fringe benefits the
Executive was receiving as of the Date of Termination through the end of the
applicable Term. Furthermore, if the Executive’s employment is terminated due to
his Disability, the Company shall pay the monthly amounts due for all group
health, dental, life, disability, vision and similar insurance premiums on
behalf of the Executive and his spouse and dependents, if any, for 24 months
following the Date of Termination and shall pay to the Executive in 24 equal
monthly installments commencing on the last day of the month following the last
day of the Term an amount equal to the product of 75% and the sum of (i) the
Base Salary in effect as of the Date of Termination; and (ii) the average of the
aggregate Bonuses and short-term cash incentive amounts awarded to the Executive
pursuant to this Agreement, if any, for the two calendar years immediately
preceding the termination of this Agreement.

 

(c) Termination by the Company Without Cause or by the Executive for Reasons
Constituting Constructive Termination.  The Executive’s employment hereunder may
be terminated by the Company without Cause or by the Executive for reasons
constituting Constructive Termination.  The Company shall pay to the Executive
upon his termination under this Section 7(c) on the Date of Termination or as
soon as reasonably practical (but no more than ten days) thereafter the Accrued
Obligations. Additionally, if the Executive’s employment is terminated pursuant
to this paragraph 7(c), then (1) all compensation and all benefits to the
Executive hereunder shall continue to be provided until the last day of the Term
pursuant to the terms of this Agreement, and (2) the Executive shall be paid by
the Company an amount equal to the product of 75% and the sum of (i) the Base
Salary as in effect on the Date of Termination and (ii) the average of any
Bonuses and short-term cash incentive amounts awarded pursuant to this
Agreement, if any, in the two calendar years immediately preceding the Date of
Termination in twenty-four (24) equal monthly installments commencing on the
first day of the month following the month in which the Date of Termination
occurs.

 

(d)                                 Termination by the Company for Cause.  The
Company’s Board of Directors may terminate the Executive’s employment hereunder
for Cause, in which case on the Date of Termination, the Executive will receive
payment of the Accrued Obligations.  Notwithstanding any provision herein to the
contrary, prior to a termination for Cause, the following shall apply:  (i) the
Company will provide notice to the Executive setting forth its intention to
terminate the Executive for Cause, describing in detail the nature of the

 

4

--------------------------------------------------------------------------------


 

circumstances that support such determination, and the date and time established
for a hearing before the Board, which hearing shall be not less than fifteen
(15) business days from the date of such notice, (ii) the Executive will have
the right to be heard by the Board, and the Executive shall be entitled to
representation by counsel at such hearing, provided, however, that such counsel
shall be subject to limitations on direct interaction with the Board members
during such hearing as such limitations are established by the Board and
provided to the Executive with the notice of the hearing, and (iii) following
such hearing, the Board may authorize a termination of the Executive’s
employment for Cause only with a 2/3 majority vote of the full Board. If the
Executive retains counsel for the hearing with the Board, and the Board does not
terminate Executive for Cause within five business days following the hearing,
the Company shall promptly reimburse the Executive for any legal fees and
expenses incurred by him in connection with such a hearing.

 

(e)                                  Nonrenewal of the Agreement.  If the
Agreement is not renewed by the Company at the end of the applicable Term, and
the Executive does not continue to serve as an Executive Vice President of the
Company or President of the GDSO Division of the Partnership following the
expiration of this Agreement pursuant to a different employment agreement with
the Company, the Company, upon the Executive’s separation of service from the
Company, shall pay the Executive in 12 equal monthly installments an amount
equal to the greater of (X) the product of 75% and the sum of (i) the Base
Salary in effect as of the end of the Agreement; and (ii) the average of the
aggregate Bonuses and short-term cash incentive amounts awarded to the Executive
pursuant to this Agreement, if any, for the two calendar years immediately
preceding the expiration of this Agreement; and (Y) the Base Salary in effect as
of the end of the Agreement.  If the Agreement is not renewed by the Company at
the end of the applicable Term, then the Agreement shall continue for an
additional two months prior to the Executive’s separation of service from the
Company, to reflect the two months by which the term of the 2012 Employment
Agreement was shortened.

 

(f)                                   Definitions.

 

(i)                                     For the purposes of this Agreement,
“Cause” shall mean the Executive (A) has engaged in gross negligence or willful
misconduct in the performance of his duties, (B) has committed an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or any of its
subsidiaries (including the unauthorized disclosure of any material secret,
confidential and/or proprietary information, knowledge or data of the Company or
any of its subsidiaries); (C) has been convicted of a crime involving fraud or
moral turpitude or any felony or (D) has breached any material provision of this
Agreement.  The Executive must be provided a written notice from the Company,
giving him at least 30 days to affect a cure of any claimed occurrence under
(A), (B) or (D) above that is capable of being cured, prior to the delivery of
any notice described under Section 7(d)(i) hereof.

 

(ii)                                  “Change in Control” shall occur upon:
(A) the date that any one person, entity or group (other than the estate of
Alfred Slifka or the successors to the interests of Alfred Slifka, and other
than Richard Slifka, Eric

 

5

--------------------------------------------------------------------------------


 

Slifka or the Executive, or their respective family members or entities they
control, individually or in the aggregate, directly or indirectly (collectively
referred to hereinafter as the “Slifkas”)) acquires ownership of the membership
interests of the Company that, together with the membership interests of the
Company already held by such person, entity or group, constitutes more than 50%
of the total voting power of the membership interests of the Company; provided,
however, if any one person, entity or group is considered to control more than
50% of the total voting power of the membership interests of the Company, the
acquisition of additional membership interests by the same person, entity or
group shall not be deemed to be a Change in Control; (B) a consolidation or
merger (in one transaction or a series of related transactions) of the Company
pursuant to which the holders of the Company’s equity securities immediately
prior to such transaction or series of related transactions would not be the
holders immediately after such transaction or series of related transactions of
at least 50% of the voting power of the entity surviving such transaction or
series of related transactions; or (C) the sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company to a person other than the
Slifkas or any of them. In all respects, the definition of “Change in Control”
shall be interpreted to comply with Section 409A(a)(2)(A)(v) of the Internal
Revenue Code of 1986 (the “Code”) and any successor statute, and/or guidance
thereunder, and the provisions of Treasury Regulation Section 1.409A and any
successor regulation and guidance thereto; provided, however, an interpretation
in compliance with Section 409A of the Code shall not expand the definition of
Change in Control in any way or cause an acquisition by the Slifkas to result in
a Change in Control.

 

(iii)                               “Constructive Termination” means termination
of this Agreement by the Executive as a result of any (A) substantial
diminution, without the Executive’s written consent, in the Executive’s working
conditions consisting of (1) a material reduction in the Executive’s duties and
responsibilities, (2) any change in the reporting structure so that the
Executive no longer reports solely to the President and Chief Executive Officer
of the Company, or (3) a relocation of the Executive’s place of work further
than forty (40) miles from Waltham, Massachusetts, or (B) a material breach of
this Agreement by the Company.  To be able to terminate his employment with the
Company for Constructive Termination, the Executive must provide notice to the
Company of the existence of any of the conditions set forth in the immediately
preceding sentence within 90 days of the initial existence of such condition(s),
and the Company must fail to remedy such condition(s) within 30 days of such
notice.  In no event shall the Date of Termination in connection with a
Constructive Termination occur any later than one year following the initial
existence of the condition(s) constituting a Constructive Termination hereunder.

 

(iv)                              “Disability” shall mean a physical or mental
condition which (A) renders the Executive, with or without reasonable
accommodation, unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in

 

6

--------------------------------------------------------------------------------


 

death or can be expected to last for a continuous period of not less than 12
months, or (B) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, results in the Executive
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

(g)                                  Notice of Termination.  Any termination or
non-renewal (except due to the death of Executive) by the Company or the
Executive shall be communicated by written Notice of Termination to the other
party hereto.   For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which (i) shall state the effective date of such termination,
(ii) shall indicate the specific termination provision in this Agreement relied
upon and (iii) shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Any such notice shall be provided in accordance
with the requirements of Section 20 hereof. Any notice of Constructive
Termination by the Executive shall be given by the Executive within 90 days of
the initial existence of the condition upon which the Constructive Termination
is based.

 

(h)                                 Date of Termination.  The “Date of
Termination” shall mean (i) the date of death, if the Executive’s employment is
terminated because of death, (ii) the date the Executive is determined to have a
Disability, if the Executive’s termination is based on his Disability, and
(iii) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall be in accordance with
the timing rules set out in (d) or (g) of this Section 7, as applicable. With
respect to any compensation payable under this Agreement that is subject to
Section 409A of the Code, references to the Executive’s Date of Termination or
termination of employment (and variations thereof) shall be deemed to refer only
to the Executive’s “separation from service” within the meaning of
Section 1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof.

 

(i)                                     Delayed Payments. Notwithstanding any
other provision with respect to the timing of payments under this Section 7, if,
at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee”  (within the meaning of Section 409A of the Code, and any
successor statute, regulation and guidance thereto) of the Company, then only to
the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which the Executive may become entitled under Section 7 as
a result of his “separation from service” (within the meaning of Section 409A of
the Code, and any successor statute, regulation and guidance thereto) which are
subject to Section 409A of the Code (and not otherwise exempt from its
application) will be withheld until the first business day of the seventh month
following the termination of the Executive’s employment, at which time the
Executive shall be paid an aggregate amount equal to six months of payments
otherwise due to the Executive under the terms of this Section 7, as applicable,
plus (to the extent not prohibited by Section 409A of the Code) interest on such
amounts at the then applicable prime rate of interest as established from time
to time by Bank of America Corporation or its successor.  After the first
business day of the seventh month following the termination of the Executive’s
employment and continuing each month thereafter, the Executive shall be paid the
regular payments otherwise due to the Executive in accordance with the terms of
this Section 7, as applicable.

 

7

--------------------------------------------------------------------------------


 

(j)                                    Nonsolicitation of Employees.  The
Executive agrees that for a period of two years following his Date of
Termination he will not solicit or induce any employee of the Company or of the
Partnership or any of its subsidiaries to terminate his/her employment with, or
otherwise cease his/her relationship with the Company or the Partnership or its
subsidiaries.

 

(k)                                 Nondisparagement.  Each of the Company and
the Executive agree not to make any disparaging comments or remarks, orally or
in writing, about the other party following the termination or expiration of
this Agreement.

 

8.                                      Section 409A.  The parties hereto intend
that this Agreement comply with the requirements of Section 409A of the Code and
the regulatory guidance thereunder.   If any provision provided herein may
result in the imposition of an additional tax or penalty under the provisions of
Section 409A of the Code, the Executive and the Company agree to amend any such
provision to avoid imposition of any such additional tax, to the extent
possible, in the manner that the Executive and the Company mutually agree is
appropriate to comply with Section 409A of the Code; provided that, to the
extent possible, any such amendment shall minimize any decrease in the payments
or benefits to the Executive contemplated herein.

 

9.                                      Confidential Information; Unauthorized
Disclosure.

 

(a)                                 During the Term and for the period ending
two years following the Date of Termination, the Executive shall not, without
the written consent of the Board or a person authorized thereby, disclose to any
person, other than an employee of the Company, the Partnership or its
subsidiaries or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an Executive Vice President of the Company and the Partnership, any secret,
confidential and/or proprietary information, knowledge or data obtained by him
while in the employ of the Company or any of its affiliates with respect to the
Company, the Partnership or any of its subsidiaries and their respective
businesses, the disclosure of which he knows or should know will be damaging to
the Company, the Partnership or any of its subsidiaries; provided however, that
such information, knowledge or data shall not include (i) any information,
knowledge or data known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or (ii) any information, knowledge or
data which the Executive may be required to disclose by any applicable law,
order, or judicial or administrative proceeding.

 

(b)                                 The Executive acknowledges that money
damages would not be sufficient remedy for any breach of this Section 9 by the
Executive, and the Company, the Partnership or its subsidiaries shall be
entitled to enforce the provisions of this Section 9 by seeking specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Section 9 but shall be in addition to all remedies available at law or
in equity, including the recovery of damages from the Executive and his agents.

 

10.                               Payment Obligations Absolute.  Except as
specifically provided in this Agreement, the Company’s obligation to pay the
Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by

 

8

--------------------------------------------------------------------------------

 

any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or the Partnership
(including its subsidiaries) may have against him or anyone else.   All amounts
payable by the Company shall be paid without notice or demand.  The Executive
shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Agreement, and except
as provided in Section 7(c) above, the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make the
payments and arrangements required to be made under this Agreement.

 

11.                               Successors.  This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and permitted
assigns and any such successor or permitted assignee shall be deemed substituted
for the Company under the terms of this Agreement for all purposes. As used
herein, “successor” and “assignee” shall be limited to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires the equity of the Company
or to which the Company assigns this Agreement by operation of law or otherwise
in connection with any sale of all or substantially all of the assets of the
Company, provided that any successor or permitted assignee promptly assumes in a
writing delivered to the Executive this Agreement and, in no event, shall any
such succession or assignment release the Company from its obligations
hereunder. The Company will require any successor (whether direct or indirect,
by purchase, merger or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein before defined and any
successor to all or substantially all of its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

 

12.                               Assignment.  The Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution, or delegate
his duties or obligations hereunder.

 

13.                               Governing Law.  The provisions of this
Agreement shall be construed in accordance with, and governed by, the laws of
the Commonwealth of Massachusetts without regard to principles of conflict of
laws.

 

14.                               Entire Agreement.  This Agreement together
with the attached Annex I and Exhibits A and B hereto constitute the entire
agreement of the parties with regard to the subject matter hereof, and contain
all of the covenants, promises, representations, warranties and agreements
between the parties with respect to such subject matter.  Without limiting the
scope of the preceding sentence, as of the Effective Date, all understandings
and agreements preceding the Effective Date and relating to the subject matter
hereof are hereby null and void and of no further force and effect, including,
without limitation all prior employment and severance agreements, if any, by and
between the Company and the Executive; provided that, nothing contained in the
foregoing shall be deemed to supersede or make invalid any prior agreements
between the Executive and the Company concerning long-term incentive plan awards
and any agreement by and between the Executive and the Company, the Partnership
or any affiliated

 

9

--------------------------------------------------------------------------------


 

entity or member of the Partnership in his capacity as an interest holder,
including without limitation the Omnibus Agreement.

 

15.                               Modification.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.

 

16.                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17.                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

19.                               Withholding of Taxes and Other Employee
Deductions.  The Company may withhold from any benefits and payments made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to the Company’s employees
generally.

 

20.                               Notice.  For the purpose of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand, or
by a nationally recognized overnight delivery service or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address shall be effective only upon receipt.

 

If to the Company:

 

Global GP LLC
P.O. Box 9161
800 South St.
Waltham, Massachusetts 02454-9161
Attention: General Counsel and the Chairman of the Board

 

10

--------------------------------------------------------------------------------


 

with a copy to:

 

Brenda K. Lenahan
Vinson & Elkins L.L.P.
666 Fifth Avenue
25th Floor
New York, New York 10103

 

If to the Executive:

 

At the Executive’s last known home address listed in the Company’s personnel
records from time to time

 

with a copy to:

 

Michael A. Hickey

Goulston & Storrs, P.C.

400 Atlantic Ave.
Boston, Massachusetts 02110

 

21.                               Headings.  The section headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

[Remainder of page intentionally blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

Name:

Eric Slifka

 

Title:

President and CEO

 

 

 

ANDREW P. SLIFKA

 

 

 

 

 

/s/ Andrew P. Slifka

 

[Signature page to Employment Agreement]

 

12

--------------------------------------------------------------------------------


 

ANNEX I

 

Non-Competition Provisions

 

1.                                      Non-competition; Nonsolicitation.  
During the Term, and in the event that the Executive’s employment is terminated
for any reason, then for a period of two (2) years (the “Restrictive Period”)
following the Date of Termination the Executive shall be prohibited from working
(as an employee, consultant, advisor, director or otherwise) for, engaging in or
acquiring or investing in any business having assets engaged in (or actively
considering engagement in) the following businesses in New England and other
jurisdictions in which the Company and/or Global is conducting business as of
the Date of Termination (the “Restricted Businesses”):  (i) wholesale and/or
retail marketing, sale, distribution and transportation of refined petroleum
products, crude oil, renewable fuels (including ethanol and bio-fuels), natural
gas liquids (including ethane, butane, propane and condensates), natural gas,
compressed natural gas and liquefied natural gas; (ii) the storage of refined
petroleum products and/or any of the other products identified in clause (i) of
this paragraph in connection with any of the activities described in said clause
(i); (iii) the sale of convenience store items and sundries and related food
service and (iv) bunkering, unless the Chief Executive Officer of the Company
and the Board approve such activity.  During the Restrictive Period, the
Executive also shall not directly or indirectly solicit any employees,
contractors, vendors, suppliers or customers of the Company or Global to cease
to be employed by or otherwise do business with the Company or Global, or to
reduce the same, or to be employed or otherwise do business with any Restricted
Business.  Notwithstanding any provision of this Amendment to the contrary, the
Executive may own up to 3% of a publicly traded entity that is engaged in one or
more of the Restricted Businesses.  If any court determines that any of the
provisions of this Amendment are invalid or unenforceable, the remainder of such
provisions shall not thereby be affected and shall be given full effect without
regard to the invalid provisions.  If any court construes any of the provisions
of this Amendment, or any part thereof, to be unreasonable because of the
duration of such provision or the geographic scope thereof, such court shall
have the power to reduce the duration or restrict the geographic scope of such
provision and to enforce such provision as so reduced or restricted. 
Notwithstanding the foregoing or any other provision of this Agreement, nothing
in this Amendment shall limit the Executive’s ability to perform services in any
capacity or invest in any of the following: (i) money management firm;
(ii) investment partnership; (iii) investment or private equity firm; or
(iv) private equity or other investment fund; except that if any such firm,
partnership or fund referenced in subsections (i) through (iv) contemplates or
makes direct investments in Global or in any Restricted Business, the Executive
must recuse himself and may not personally, in any respect, be actively
involved, actively participate, or directly invest, and must fully comply with
the provisions of Section 15 of this Agreement.

 

Any restrictions on the Executive otherwise prohibited under this Amendment may
be waived only by express written permission of the Conflicts Committee of the
Company’s Board of Directors.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Short-Term Annual Cash Incentive Plan

 

The Executive shall participate in an annual short-term cash incentive plan with
50% of any cash incentive amounts earned for a fiscal year to be determined
based upon the achievement of financial metrics established by the Company’s
Compensation Committee (the “financial metrics”) and 50% of such cash incentive
amounts to be determined at the discretion of the Company’s Compensation
Committee.  The annual “award target” cash incentive amount shall be $265,000,
and the annual maximum cash incentive amount that may be awarded shall be
$530,000.  The Company’s Compensation Committee may also establish threshold
financial metrics required to be met for any cash incentive amount to be
awarded, and a formula for the amount of the cash incentive that will be awarded
relative to the amount by which the financial metrics threshold are or are not
met or exceeded.  The targets, metrics (including any thresholds) and formula
will be established by the Company’s Compensation Committee in the first
calendar quarter of each fiscal year. Any amounts earned or awarded under any
short-term cash incentive plan shall be paid within 2 and ½ months of the end of
the fiscal year for which the cash incentives were earned or awarded.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Long-Term Equity-Based Incentive Plan

Performance-Restricted Units

 

Executive shall be eligible to participate in the Company’s Long-Term
Equity-Based Incentive Plan (the “Plan”) throughout the Term of the Employment
Agreement.  The Company’s Compensation Committee shall determine whether and in
what amounts to grant the Executive Performance-Restricted Units, Phantom Units
or some functional equivalent of Global Partners LP, and shall establish the
terms and conditions of such grants, including the timing of the grants, the
vesting periods, if any, and any applicable milestones, all in accordance with
the Plan and in compliance with Section 409A of the Code and any successor
statute, regulation or guidance thereunder.

 

--------------------------------------------------------------------------------
